         Case 1:04-cv-03531-LTS-SLC Document 433 Filed 03/27/20 Page 1 of 2




VIA ECF
The Honorable Sarah L. Cave
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

March 27, 2020

Re: Advanced Analytics, Inc. v. Citigroup Global Markets, Inc. et al, 04-cv-03531-LTS-SLC

Dear Magistrate Judge Cave:

Pursuant to the Court’s February 6, 2020 order, the parties and proposed intervenors write jointly to
report on the status of the pending motion to intervene and unseal court records. The parties and
proposed intervenors continue to work in good faith to resolve the motion without court intervention.
As this Court ordered, the parties provided a redacted version of the Fourth Fan Declaration, Docket
No. 219 to the proposed intervenors.

Due to illness, the proposed intervenors request a brief 14-day extension of the deadline—until April
10, 2020—to notify the court whether the motion has been resolved. The parties do not oppose this
request. If granted, the parties would request a corresponding extension of the deadline for the parties
to respond to the motion if it has not been resolved to May 1, 2020.

                                                     Respectfully Submitted,

                                                     /s/ Jennifer Bennett
                                                     Jennifer D. Bennett (pro hac vice)
                                                     GUPTA WESSLER PLLC
                                                     100 Pine Street, Suite 1250
                                                     San Francisco, CA 94111
                                                     Phone: (415) 569-6979
                                                     jennifer@guptawessler.com

                                                     Stephanie K. Glaberson
                                                     PUBLIC JUSTICE, P.C.
                                                     1620 L Street NW, Suite 630
                                                     Washington, D.C. 20036
                                                     Phone: (202) 861-5228

                                                     Attorneys for Proposed Intervenors Brandon Smith and the
                                                     American Prospect


Gupta Wessler PLLC
1900 L Street, NW, Suite 312, Washington, DC 20036
P 202 888 1741 F 202 888 7792
guptawessler.com
         Case 1:04-cv-03531-LTS-SLC Document 433 Filed 03/27/20 Page 2 of 2




                                                     /s/ Peter J. Toren
                                                     Peter J. Toren
                                                     3028 Newark Street NW
                                                     Washington, D.C
                                                     Phone: (646) 634-4654
                                                     ptoren@petertoren.com

                                                     Attorney for Plaintiff Advanced Analytics, Inc.

                                                     /s/ Jennifer Kennedy Park
                                                     Christopher P. Moore
                                                     Jennifer Kennedy Park
                                                     Thomas S. Kessler
                                                     CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                     One Liberty Plaza
                                                     New York, New York 10006
                                                     Phone: (212) 225-2000

                                                     Attorneys for Defendants Citigroup Global Markets Inc. and The
                                                     Yield Book Inc.




Gupta Wessler PLLC
1900 L Street, NW, Suite 312, Washington, DC 20036
P 202 888 1741 F 202 888 7792
guptawessler.com
